Mr. Justice Robb
dissenting:
The plaintiff was employed by the defendant company as a carpenter. That company had nothing whatever to do with the iron work. It was conceded that it was no part of its duty to move the iron beam which fell upon the plaintiff. Therefore it cannot be said that he assumed the risk incident to the removal of that beam. As well stated by the trial court, “When *275he went there to work for the defendant company, he assumed the ordinary risks of his employment. * * * But he did not assume the risk of his company doing the work of the iron company, for he had no reason to suppose that they would be doing the work. A man might be perfectly willing to take his place side by side with a company doing its own work, when he would not be willing to work where a company exercising a different, employment undertook to step in and do the work of another trade. So that, so far as the extra risk is concerned, which arose from the defendant company, through the orders of its superintendent, attempting to do the work of the iron coim pany, this plaintiff did not assume that risk.” In the majority opinion it is said: “Removing the iron beam required no more skill than the removal of a wooden one or of the scaffolding itself. It was not, therefore, a violation of the defendant’s duty to set the men about this removal.” I cannot agree to this. It is going a long way to rule, as matter of law, that the lowering of an iron beam 16 feet long, 9 inches wide, and 3 inches thick, weighing, as it must, several hundred pounds, required no more skill than the handing down of a few boards. Only two men were assigned to the task of lowering this heavy and cumbersome piece of iron. That they were unskilled is apparent from the fact that they did not attach the rope properly. That the superintendent was negligent, and through him the defendant, is apparent from the fact that but two inexperienced men (for the record leaves no room for doubt that they were inexperienced in this kind of work) were assigned to such a task. An eyewitness of the occurrence testified that “the beam was simply too heavy for them, and it got away.” One of the two men testified that “it (the beam) came near slipping through the rope, and we grabbed it to get it back, and it was so heavy that we could not, and the fellow who was on the floor told us to move it south 2 feet and let it drop on some lumber, but we tried to move it, and it was so heavy that it got away from us and fell.”
The plaintiff, in my opinion, with no fault of his own, has been very seriously injured through an accident resulting from the defendant’s negligence. The judgment should be affirmed.
*276An application by tbe appellee for a rebearing was denied January 22, 1916, and tbe Supreme Court of tbe United States on April 12,1916, denied an application made by bim for a writ of certiorari.